NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-5748-12T4
                                                 A-5749-12T4


STATE OF NEW JERSEY,
                                       APPROVED FOR PUBLICATION
     Plaintiff-Appellant,
                                          December 20, 2013
v.
                                          APPELLATE DIVISION
TIMOTHY ADKINS,

     Defendant-Respondent.
___________________________

STATE OF NEW JERSEY,

     Plaintiff-Respondent,

v.

TIMOTHY ADKINS,

     Defendant-Appellant.
______________________________________________

         Argued November 13, 2013 – Decided December 20, 2013

         Before Judges Reisner, Alvarez and Ostrer.

         On appeal from the Superior Court of New
         Jersey, Law Division, Gloucester County,
         Indictment No. 11-08-0734.

         Ronald Susswein, Assistant Attorney General,
         and Jenny M. Hsu, Deputy Attorney General,
         argued the cause for appellant (A-5748-
         12)/respondent (A-5749-12) (John J. Hoffman,
         Acting   Attorney  General,   attorney;  Mr.
         Susswein and Ms. Hsu, of counsel and on the
         brief).
            Richard   F. Klineburger, III,   argued   the
            cause for respondent (A-5748-12)/appellant
            (A-5749-12)    (Klineburger    and    Nussey,
            attorneys; Mr. Klineburger, on the brief).

    The opinion of the court was delivered by

REISNER, P.J.A.D.

    By leave granted, the State appeals from paragraph one of a

June 7, 2013 order, suppressing the results of a warrantless

blood test, and defendant appeals from paragraph two of the same

order, denying his speedy trial motion.                Because we conclude

that application of the exclusionary rule is not required in the

unusual circumstances of this case, we reverse on the State's

appeal.   We affirm on defendant's appeal.1

                                       I

    The     suppression      issue    is   novel     and    arises   from    the

following    scenario.       On     December   16,    2010,    defendant      was

involved in a one-car accident in which his vehicle struck a

utility   pole   and   his    two    passengers      were   injured.        After

defendant failed the roadside sobriety tests, the West Deptford

police arrested him at about 2:30 a.m., on suspicion of driving

while intoxicated (DWI).          They transported defendant to police



1
  These back-to-back appeals have been consolidated for purposes
of this opinion.




                                       2                               A-5748-12T4
headquarters, where they read him his Miranda2 rights and he

invoked his right to counsel.              The police later transported

defendant to a local hospital.         At 4:16 a.m., hospital personnel

drew   a   blood   sample   at   the   request   of   the   police.3     The

requesting police officer, defendant, and a hospital nurse each

signed a Certificate of Request to Withdraw a Specimen, although

defendant signed the form two minutes after the blood was drawn.

See N.J.S.A. 2A:62A-11.4




2
  Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).
3
  The record does not indicate the time at which the police took
defendant to the hospital.    Hence, it is not clear whether an
approximately two-hour hiatus, between the time of defendant's
arrest and the time the blood was drawn, was attributable to
delay in taking him to the hospital or delay experienced at the
hospital.
4
  N.J.S.A. 2A:62A-11 is part of a statute that grants civil and
criminal immunity to medical personnel who draw blood samples at
the request of a law enforcement officer.       N.J.S.A. 2A:62A-
10(a), -10(b). The statute further provides, in pertinent part:
"Any person taking a specimen pursuant to [this statute] shall,
upon request, furnish to any law enforcement agency a
certificate stating that the specimen was taken pursuant to
. . . this act and in a medically acceptable manner." N.J.S.A.
2A:62A-11.   After reviewing the certificate in this case, we
conclude that it was not intended to establish a suspect's
consent to a warrantless search, but rather was intended to
satisfy the immunity statute and establish the chain of custody
of the blood sample. The State has waived any claim of Fourth-
Amendment consent, and for purposes of this opinion it is
irrelevant that defendant signed the form after the blood was
drawn.




                                       3                           A-5748-12T4
    At        the    time    of    the    accident          in   2010,      New    Jersey        law

permitted the police to obtain a blood                             sample without first

obtaining      a     warrant,     so     long    as     they     had     probable        cause    to

believe       that    the    driver      was     intoxicated.5              That    principle,

derived from Schmerber v. California, 384 U.S. 757, 86 S. Ct.
1826,    16    L.     Ed.    2d   908     (1966),       was      based    on     the     presumed

exigency created by the dissipation of alcohol levels in the

bloodstream, and was clearly stated in opinions of our Supreme

Court.     For example, in State v. Dyal, 97 N.J. 229 (1984), the

Court    observed:           "A   drunken       driver       arrested       by     police     with

probable      cause     to    believe      he    is     intoxicated         has     no    federal

constitutional         right      to    prevent       the     involuntary         taking     of    a

blood    sample.        Of     course,     the      sample       should     be     taken     in    a

medically      acceptable         manner    at      a   hospital       or    other       suitable

health care facility."             Id. at 238 (citing Schmerber, supra, 384

U.S. at 771-72, 86 S. Ct. at 1836, 16 L. Ed. 2d at 920).                                         The

issue in Dyal was whether the police could obtain the results of

hospital blood tests drawn for purposes of medical treatment;

however, part of the Court's reasoning was that the police had




5
  Before the trial court, as on this appeal, defendant did not
contest that the police had probable cause to seek a blood test.
Because he was the driver in a one-car accident and failed the
roadside sobriety tests, probable cause would appear self-
evident.



                                                4                                         A-5748-12T4
the right to obtain a blood sample from the driver.                   Dyal,

supra, 97 N.J. at 231, 238-39.

    Several     subsequent    Appellate    Division    decisions   likewise

read Schmerber as holding that a warrant was not required.               See,

e.g., State v. Burns, 159 N.J. Super. 539, 544 (App. Div. 1978)

("[C]onsent is not required to the taking of a blood sample, but

the taking of such sample must be done in a medically acceptable

manner and environment and without force or violence or the

threat of same."); State v. Woomer, 196 N.J. Super. 583, 586

(App. Div. 1984) ("[A] blood sample may be taken involuntarily

[from a suspected drunk driver] and no consent is required.").

    In State v. Ravotto, 169 N.J. 227, 231-33 (2001), the Court

held that the police used excessive force in obtaining a blood

sample   from   a   drunk    driving   suspect   who   was   terrified     of

needles.   However, the Court reaffirmed that the police did not

need a warrant to obtain the blood test:

           Our holding is not to be understood as
           suggesting that the police had to acquire a
           warrant before obtaining a blood sample from
           defendant   or  that   they   acted  in   an
           unreasonable manner in seeking treatment for
           him at the hospital.     Because defendant's
           car was found overturned and his behavior
           demonstrated obvious signs of intoxication,
           probable cause existed for the police to
           seek evidence of defendant's blood alcohol
           content level.    Moreover, consistent with
           Schmerber and our analogous case law, the
           dissipating nature of the alcohol content in
           defendant's blood presented an exigency that



                                       5                           A-5748-12T4
            required prompt action by the police. Under
            those conditions, a warrantless search was
            justified.

            [Id. at 250 (citation omitted).]

    These rulings were also reflected in Guidelines issued by

the Attorney General to county and municipal prosecutors.6                     In

pertinent part, the Guidelines advised that "[a] defendant has

no right to refuse to allow blood to be drawn as long as the

police or law enforcement officer has probable cause to believe

that the blood sample will contain evidence of alcohol and/or

drugs."      Attorney General Guideline[s]: Prosecution of DWI &

Refusal Violations, at 9 (Jan. 24, 2005); N.J.S.A. 39:4-50.2a

(requiring       the   Attorney    General   to   promulgate      guidelines).7

Consequently,      when   the   police   obtained   the      warrantless   blood

sample    from    Adkins,   they    acted    pursuant   to    well-established

legal precedent in this State.




6
  In this context, we recall our Court's recent admonition in
State v. Dabas, 215 N.J. 114, 136 (2013), that "the prosecutor's
office is not at liberty to disregard a pronouncement of this
Court, even if that pronouncement is properly characterized as
dictum."    Likewise, "[a]ppellate and trial courts consider
themselves bound by this Court's pronouncements, whether
classified as dicta or not." Id. at 136-37.
7
  In citing the Guidelines, we do not suggest that the Attorney
General can influence our jurisprudence on the exclusionary rule
by promulgating guidelines and then asserting that the police
reasonably relied on them. We cite the Guidelines only because
they rely on clear Supreme Court precedent.



                                         6                             A-5748-12T4
    However,      years        later,     the    United    States     Supreme       Court

clarified    Schmerber         --   and    dramatically        changed      the     legal

landscape in New Jersey and many other states -- by holding that

there was no per se rule of exigency in drunk driving cases, and

that the need to obtain a search warrant before taking a blood

sample was to be determined on a case by case basis.                             Missouri

v. McNeely, ___ U.S. ___, ___, 133 S. Ct. 1552, 1563, 185 L. Ed.
2d 696, 709 (2013); see id. at ___ n.2, 133 S. Ct. at 1558 n.2,

185 L. Ed. 2d at 704 n.2.               Further, under well-settled federal

precedent,      the   Supreme       Court's      construction        of    the    Fourth

Amendment must be given pipeline retroactivity.                           Griffith v.

Kentucky, 479 U.S. 314, 328, 107 S. Ct. 708, 716, 93 L. Ed. 2d
649, 661 (1987) ("We therefore hold that a new rule for the

conduct of criminal prosecutions is to be applied retroactively

to all cases, state or federal, pending on direct review or not

yet final, with no exception for cases in which the new rule

constitutes a 'clear break' with the past.").

     However, when applied in the federal courts, McNeely would

not result in suppression of the blood evidence obtained here,

because   the    United    States       Supreme    Court      will   not    apply      the

exclusionary     rule     as    a   remedy      where   the    police     conducted       a

search in good faith reliance on binding legal precedent in the

jurisdiction where the search occurred.                       See Davis v. United




                                            7                                    A-5748-12T4
States, ___ U.S. ___, ___, 131 S. Ct. 2419, 2434, 180 L. Ed. 2d
285, 302 (2011).8

       In Davis, the Court clarified that the retroactivity rule

announced in Griffith did not necessarily require application of

the exclusionary rule as a remedy where the Court announced a

new search and seizure rule.          Davis, supra, ___ U.S. at ___, 131

S. Ct. at 2431, 180 L. Ed. 2d at 298-99.                  "[T]he retroactive

application of a new rule of substantive Fourth Amendment law

raises the question whether a suppression remedy applies; it

does not answer that question."             Id. at ___, 131 S. Ct. at 2431,
180 L. Ed. 2d at 298.

       Davis    addressed    searches   conducted      prior    to   Arizona    v.

Gant, 556 U.S. 332, 129 S. Ct. 1710, 173 L. Ed. 2d 485 (2009), a

case   holding    that   police   could      not   automatically      search   the

passenger      compartment   of   a   vehicle      whenever    an   occupant   was

arrested.      Davis, supra, ___ U.S. at ___, 131 S. Ct. at 2424-25,
180 L. Ed. 2d at 291-92.          Recognizing that its prior holding in

New York v. Belton, 453 U.S. 454, 101 S. Ct. 2860, 69 L. Ed. 2d
8
  In McNeely, the Supreme Court of Missouri had upheld the
suppression of the blood evidence, but the suppression remedy
was not addressed in the United States Supreme Court's opinion.
See McNeely, supra, ___ U.S. at ___, 133 S. Ct. at 1557, 185 L.
Ed. 2d at 703.    Further, the Missouri Supreme Court had never
construed Schmerber as allowing warrantless blood tests without
a case by case showing of exigent circumstances. State v.
McNeely, 358 S.W.3d 65, 72-74 (Mo. 2012).      Therefore, Davis
would not apply to the McNeely search.



                                        8                                A-5748-12T4
768   (1981),   had     been   widely   understood    as    permitting    such

searches, the Court concluded that the exclusionary rule was not

an appropriate remedy for pre-Gant searches.               Davis, supra, ___

U.S. at ___, 131 S. Ct. at 2428-29, 180 L. Ed. 2d at 295-97.

The Court reasoned that, where the police acted in reliance on

established     legal    precedent,     suppressing   evidence    would   not

serve the purpose of the exclusionary rule to deter lawless

police conduct:

           The question in this case is whether to
           apply the exclusionary rule when the police
           conduct a search in objectively reasonable
           reliance on binding judicial precedent. .
           . .   The search incident to Davis's arrest
           in this case followed the Eleventh Circuit's
           [United States v.] Gonzalez[, 71 F.3d 819
           (11th Cir. 1996),] precedent to the letter.
           Although the search turned out to be
           unconstitutional under Gant, all agree that
           the   officers'   conduct   was  in   strict
           compliance with then-binding Circuit law and
           was not culpable in any way.

           Under our exclusionary-rule precedents, this
           acknowledged absence of police culpability
           dooms   Davis's   claim.   Police   practices
           trigger the harsh sanction of exclusion only
           when they are deliberate enough to yield
           "meaningfu[l]"   deterrence,    and  culpable
           enough to be "worth the price paid by the
           justice system."       The conduct of the
           officers here was neither of these things.
           The officers who conducted the search did
           not violate Davis's Fourth Amendment rights
           deliberately, recklessly, or with gross
           negligence.   Nor does this case involve any
           "recurring or systemic negligence" on the
           part of law enforcement.     The police acted
           in strict compliance with binding precedent,



                                        9                           A-5748-12T4
          and their behavior was not wrongful. Unless
          the exclusionary rule is to become a strict-
          liability regime, it can have no application
          in this case.

               . . . .

          About all that exclusion would deter in this
          case     is     conscientious    police    work.
          Responsible law-enforcement officers will
          take care to learn "what is required of
          them" under Fourth Amendment precedent and
          will conform their conduct to these rules.
          But   by    the   same   token,   when   binding
          appellate precedent specifically authorizes
          a particular police practice, well-trained
          officers will and should use that tool to
          fulfill their crime-detection and public-
          safety responsibilities.        An officer who
          conducts a search in reliance on binding
          appellate    precedent    does   no  more   than
          "'ac[t] as a reasonable officer would and
          should act'" under the circumstances.        The
          deterrent effect of exclusion in such a case
          can only be to discourage the officer from
          "'do[ing] his duty.'"

          That is not the kind of deterrence the
          exclusionary rule seeks to foster. . . .
          Evidence obtained during a search conducted
          in reasonable reliance on binding precedent
          is not subject to the exclusionary rule.

          [Ibid. (citations omitted).]

    In New Jersey, new State constitutional search and seizure

rules ordinarily are applied prospectively.     "In cases where the

new rule is an exclusionary rule, meant solely to deter illegal

police   conduct,   the   new   rule   is   virtually   never      given

retroactive effect.   The reason is that the deterrent purposes

of such a rule would not be advanced by applying it to past



                                 10                             A-5748-12T4
misconduct."       State v. Burstein, 85 N.J. 394, 406 (1981); see

also State v. Earls, 214 N.J. 564, 590 (2013); State v. Purnell,

161 N.J. 44, 54 (1999); State v. Knight, 145 N.J. 233, 251

(1996); State v. Young, 87 N.J. 132, 140-41 (1981); State v.

McCann, 391 N.J. Super. 542, 555 (App. Div. 2007); State v.

Skidmore,    253    N.J.    Super.   227,        236    (App.       Div.    1992).      Had

McNeely     been    decided    by    the        New    Jersey       Supreme    Court     in

construing    our    State    Constitution,             it    would    not    have     been

applied retroactively -- thus reaching the same result as in the

federal system but by a different route.

       The Court's recent decision in                   State v. Earls          does not

compel a different result here.                  In Earls, the Court gave the

defendant the benefit of its ruling that, under the New Jersey

Constitution, "police must obtain a warrant based on a showing

of probable cause, or qualify for an exception to the warrant

requirement, to obtain tracking information through the use of a

cell   phone."       Earls,    supra,       214       N.J.     at    588.      The   Court

recognized    that    the     holding      was        novel    and    law     enforcement

officers could not have anticipated it.                       Id. at 589.      The Court

also acknowledged that "deterrence is rarely a basis to apply a

new rule retroactively," id. at 590 (citing Knight, supra), and

that   retroactive     application         would       substantially         disrupt    the

administration of justice.            Id. at 591.              In that context, the




                                           11                                    A-5748-12T4
Court applied the rule "to defendant Earls and future cases

only."9    Ibid.; see also State v. Henderson, 208 N.J. 208, 302

(2011).    Unlike Earls, in this case defendant's appeal did not

result in a new interpretation of our State Constitution, which

might justify giving him the benefit of the new rule; rather, he

simply    invoked   newly-decided   federal   case   law   which,     in   the

federal court system, would not benefit him.10

     In our view, the real issue here is whether, given the

federal    retroactivity   requirement,   we    should,    as   the    State

argues, apply an approach analogous to that set forth in Davis,


9
  The Court also held that the warrant requirement would take
effect thirty days after its decision to give the Attorney
General time to issue guidance to state and local law
enforcement. Ibid.
10
    Defendant's reliance on State v. Wessells, 209 N.J. 395
(2012), is not persuasive. Wessells was not a Fourth Amendment
search-and–seizure case and, not surprisingly, the opinion does
not mention Davis. In Wessells, our Court applied a new Fifth
Amendment ruling of the United States Supreme Court and
determined, using "the ordinary federal retroactivity analysis,"
id. at 413, that the defendant was entitled to the benefit of
the federal ruling because he had not yet been tried.      Under
federal Fifth Amendment principles, "the coercive taint of the
initial interrogation had not dissipated" when defendant made
his    later  incriminating  statements to   the   police,  and,
therefore, those statements were deemed "not voluntary." Ibid.
No such considerations apply to the blood evidence here, which
cannot be regarded as tainted or unreliable by virtue of the
warrantless manner in which the police obtained it.          See
Sanchez-Llamas v. Oregon, 548 U.S. 331, 349, 126 S. Ct. 2669,
2681, 165 L. Ed. 2d 557, 578 (2006) (noting that coerced
confessions "tend to be unreliable").




                                    12                              A-5748-12T4
or whether, as defendant argues, the result here is dictated by

State v. Novembrino, 105 N.J. 95, 157-59 (1987), which rejected

a "good faith" exception to the application of the exclusionary

rule.

     In     Novembrino,      our    Court,     in        construing     the      State

Constitution, declined to follow the rule announced in United

States v. Leon, 468 U.S. 897, 104 S. Ct. 3405, 82 L. Ed. 2d 677

(1984).     Leon held that the exclusionary rule would not apply

where the police acted in objectively reasonable reliance on a

facially valid search warrant, which was issued by a judge but

was "ultimately found to be unsupported by probable cause."                         Id.

at 900, 922, 104 S. Ct. at 3409, 3420, 82 L. Ed. 2d at 684,

698.11     In     adopting   what   it   characterized        as    a   "good-faith

exception for searches conducted pursuant to warrants," the Leon

Court     reasoned    that   "the    marginal       or    nonexistent      benefits

produced     by     suppressing     evidence    obtained           in   objectively

reasonable reliance on a subsequently invalidated search warrant

cannot justify the substantial costs of exclusion."                     Id. at 924,

922, 104 S. Ct. at 3420-21, 82 L. Ed. at 698-99.

11
   In Leon, the Court of Appeals held that the warrant was
invalid because it was based on stale information from an
informant, and did not sufficiently establish the informant's
credibility. Id. at 904-05, 104 S. Ct. at 3411, 80 L. Ed. 2d at
686-87.   The Supreme Court assumed, without deciding, that the
warrant was invalid for lack of probable cause. Ibid.




                                         13                                   A-5748-12T4
       In    declining     to    adopt   the      good    faith    rule,    under      the

auspices       of    the        New   Jersey        Constitution,12        our      Court

characterized Leon as solely concerned with deterring unlawful

police conduct:

              The major premise of the Court's holding in
              Leon is that the exclusionary rule is not
              required by the fourth amendment but rather
              operates as "'a judicially created remedy
              designed   to   safeguard    Fourth     Amendment
              rights   generally    through    its    deterrent
              effect,     rather      than      a      personal
              constitutional     right    of     the     person
              aggrieved.'"   The opinion observes that in
              view of the rule's function as a deterrent
              of police misconduct, its application in
              particular   cases   "must    be    resolved   by
              weighing   the    costs    and     benefits    of
              preventing the use in the prosecution's
              case-in-chief    of   inherently      trustworthy
              tangible evidence obtained in reliance on a
              search warrant issued by a detached and
              neutral magistrate that ultimately is found
              to be defective."

              The majority, after citing examples of the
              Court's prior application of the cost-
              benefit analysis to the exclusionary rule,
              concluded that there is little likelihood
              that the exclusion of evidence obtained
              pursuant   to  a   subsequently invalidated
              search warrant will have a deterrent effect
              on law-enforcement officers.

              [Novembrino, supra,             105     N.J.    at   140-41
              (citations omitted).]

       Our   Court   disagreed        with    Leon,      emphasizing   the   critical

constitutional significance of the probable cause standard.                            Id.

12
     N.J. Const., art. I, ¶ 7.



                                             14                                  A-5748-12T4
at   107-08.        Indeed,   much    of    the    opinion   is       devoted   to    a

discussion     of    the   probable    cause      standard      and    its   central

importance to the warrant requirement.                   Id. at 105-22.            The

Court also observed that the defects in the Novembrino warrant

probably resulted from the hurried actions of an inexperienced

police   officer.      Id.    at     129.         The   Court     concluded       that

suppressing evidence seized pursuant to invalid warrants would

safeguard the integrity of the process by which warrants are

sought and issued.         "Our view that the good-faith exception will

ultimately reduce respect for and compliance with the probable-

cause standard that we have steadfastly enforced persuades us

that there is a strong state interest that would be disserved by

adopting the Leon rule."           Id. at 154.

      Our Court also took a broader view of the purpose of the

exclusionary rule:

           Our concern . . . is with the Constitution
           and    with   the   basic    and    fundamental
           guarantees that that document was intended
           to afford to all our citizens, particularly
           in times of public ferment.       In our view,
           the   citizen's   right   to   be   free   from
           unreasonable searches and seizures conducted
           without probable cause is just such a
           fundamental principle, to be preserved and
           protected with vigilance. In our tripartite
           system of separate governmental powers, the
           primary responsibility for its preservation
           is that of the judiciary.

           The exclusionary rule, by virtue of its
           consistent application over the past twenty-



                                        15                                   A-5748-12T4
            five years, has become an integral element
            of our state-constitutional guarantee that
            search warrants will not issue without
            probable cause.   Its function is not merely
            to deter police misconduct.    The rule also
            serves as the indispensable mechanism for
            vindicating the constitutional right to be
            free from unreasonable searches. Because we
            believe that the good-faith exception to the
            exclusionary rule adopted in Leon would tend
            to undermine the constitutionally-guaranteed
            standard of probable cause, and in the
            process   disrupt    the   highly   effective
            procedures employed by our criminal justice
            system to accommodate that constitutional
            guarantee without impairing law enforcement,
            we   decline   to   recognize  a   good-faith
            exception to the exclusionary rule.

            [Id. at 156-58 (footnote omitted).]

       As an intermediate appellate court we are, of course, bound

by    Novembrino.      However,    we   do   not   believe   that   Novembrino

applies to the very different circumstances of this case, which

has   nothing    to   do   with   invalid    warrants   or   unlawful    police

activity.       In reaching that conclusion, we note that in very

limited circumstances, the Court has signaled that application

of the exclusionary rule may not always be appropriate where

applying the rule would not serve its well-understood purposes.

       In State v. Harris, 211 N.J. 566 (2012), the Court declined

to order the suppression of an illegal handgun seized during a

search authorized by a warrant properly issued pursuant to the

Prevention of Domestic Violence Act, N.J.S.A. 2C:25-17 to -35.

Unlike a warrant issued for a criminal investigation, a domestic



                                        16                              A-5748-12T4
violence warrant need not be issued on probable cause.                 However,

the Court reasoned that the gun was discovered and seized during

a    "special    needs   search,"   conducted   to   protect    a     victim   of

domestic violence and not for the purpose of uncovering evidence

of crime.       Id. at 584.   Ordinarily, the fruits of such a search

may be admissible in a subsequent criminal prosecution, so long

as    the   search   was   conducted    pursuant     to   a   valid    domestic

violence warrant and was not a mere pretext to uncover criminal

evidence.       Id. at 585-86 (citing State v. Dispoto, 189 N.J. 108,

123 (2007)).

       In declining to apply the exclusionary rule, however, the

Court further stated:

             It is also appropriate to consider the
             purpose that undergirds the exclusionary
             rule.    Almost inevitably, whether as the
             result of mistake, inadvertence, ignorance,
             or overzealousness, police can come into
             possession of evidence bearing on criminal
             activity without having complied perfectly
             with   the   constitutional  requirement   of
             probable cause.       In response to this
             reality,     courts    have    crafted    the
             exclusionary rule, under which evidence
             seized illegally is suppressed.        United
             States v. Calandra, 414 U.S. 338, 347-48, 94
S. Ct. 613, 619-20, 38 L. Ed. 2d 561, 571
             (1974); Handy, supra, 206 N.J. at 45-46.
             The purpose of the rule is two-fold: 1) to
             assure that the law does not provide an
             incentive for police misconduct and 2) to
             protect judicial integrity.    Mapp v. Ohio,
             367 U.S. 643, 655-59, 81 S. Ct. 1684, 1692-
             94, 6 L. Ed. 2d 1081, 1090-92 (1961); Elkins
             v. United States, 364 U.S. 206, 216-17, 80



                                       17                               A-5748-12T4
           S. Ct. 1437, 1444, 4 L. Ed. 2d 1669, 1677
           (1960).    Here, there was no misconduct of
           any sort, no mistake in executing the
           warrant,    and    no   disregard   of   its
           requirements.    Consequently, to apply the
           exclusionary rule in this context would not
           further any of its purposes. We reach this
           conclusion    in  this   limited, particular
           context, and we should not be understood at
           this juncture as retreating from our earlier
           rejection of the good faith exception.
           State v. Novembrino, 105 N.J. 95, 157-58
           (1987).

           [Harris, supra, 211 N.J. at 590 (emphasis
           added) (citing State v. Handy, 206 N.J. 39,
           45-46 (2011)).]

    The    above-quoted       language    is   readily   applicable       to   this

case.    Like Harris, and unlike Novembrino, here there was no

mistake by the police, good faith or otherwise.               At the time of

the search, their conduct was lawful under well-established case

law in this State.      See also State v. Domicz, 188 N.J. 285, 295-

96 (2006) (declining to characterize a thermal scan as "unlawful

conduct" by the police, when at the time of the scan, most

courts that had considered the issue had held that a thermal

scan was not a "search").          The police were not acting pursuant

to an invalidly-issued warrant which they mistakenly thought was

valid.    Nor was there any unreasonable or improper conduct by

another State law enforcement employee involved in the search.

    This    case   is   not    like   State    v.   Handy,   where    a     police

dispatcher negligently and inaccurately informed an officer that




                                         18                               A-5748-12T4
there was an outstanding warrant for the defendant.                           Handy,

supra, 206 N.J. at 41-42.                Handy was arrested, and a search

incident to the arrest yielded contraband.                    Id. at 42.           The

Court distinguished prior federal cases involving "an attenuated

clerical    error    in    a     database      upon   which   police     officials

reasonably relied."        Id. at 52.          Instead, the Court found that

the    dispatcher    was   "an    active       participant"   in   the   chain      of

events leading to the defendant's arrest.                 Id. at 47-48.            The

Court concluded that suppression "would have important deterrent

value, would underscore the need for training of officers and

dispatchers to focus on detail, and would serve to assure that

our own constitutional guarantees are given full effect."                          Id.

at 52.     Cf. State v. Pitcher, 379 N.J. Super. 308, 311 (App.

Div.    2005)   (declining      to   suppress     evidence    where    the    police

officer stopped defendant's car based on a computer check of

Motor    Vehicle    records,     which    inaccurately    indicated      that      the

car's owner had a suspended license).

        Handy is not on point because, at the time the police

obtained the blood sample in this case, they were conducting

themselves in a manner sanctioned by decades of precedent from

our Supreme Court.             No amount of additional police training

would have deterred the search in this case, because the police

were following the law as it existed at the time.                  As in Harris,




                                          19                                 A-5748-12T4
suppressing the evidence would not serve the purpose of the

exclusionary rule to prevent illegal police conduct.                           Nor would

admitting    the    evidence    involve       the    judiciary      in    what     Handy

described     as      "'the    taint         of     partnership      in         official

lawlessness.'"      Handy, supra, 206 N.J. at 45 (citation omitted).

     While it could be argued that suppression would, in some

abstract     sense,       vindicate     defendant's         state        and     federal

constitutional right against illegal searches, it would do so at

a   cost     our     Court     has     not        always    found        justifiable.

Retroactivity       analysis     implicitly          recognizes      that,         where

retrospective application of a               new rule of law             will inflict

major disruption on the criminal justice system, some defendants

will not get the benefit of the new rule even if it implicates

constitutional rights.         Thus, in declining to give retroactive

application to new search and seizure rulings -- and to various

other criminal law rulings, see, e.g., Henderson, supra, 208

N.J. at 302, -- the Court necessarily deprives some defendants

of an avenue to vindicate newly-recognized rights.

     In     the    very    narrow     circumstances         presented          here,   we

conclude that Harris and by analogy, Davis, signal the correct

path to our decision.           We recognize that there are doctrinal

differences between the reasoning in Davis and in Harris.                              For

example,    Davis     rested   in     part    on    the    good   faith        exception




                                        20                                      A-5748-12T4
articulated in Leon, which our Court rejected in Novembrino.

But at the heart of both opinions is the same core of common

sense.

       "In this case, the State does not seek to admit the fruits

of unlawful police conduct since the police fully complied with

the law in effect at the time they acted."                       Skidmore, supra, 253

N.J.     Super.     at     237.13     Consequently,             application        of    the

exclusionary      rule    here      would    not       serve    the   rule's    principal

purposes articulated by our Court.                     It would not deter unlawful

police      conduct,     and   it   would     not      meaningfully        safeguard     the

integrity of our judicial process.                       It is one thing for our

courts      to   eschew    involvement            in   admitting        evidence    seized

unlawfully.       It is another thing entirely to exclude evidence

seized in conformity with the law as it existed at the time of

the seizure.       Consequently, we reverse the trial court's order

suppressing the blood evidence.

       In    reaching     this      conclusion,         we     emphasize    the    unusual

circumstances of this case, where (a) the United States Supreme

Court    issued    a     new   search       and    seizure       rule    that     was   more

13
   Skidmore involved a retroactivity analysis of State v.
Hempele, 120 N.J. 182 (1990), which held that police searches of
curbside garbage required a warrant.     Skidmore concluded that
because Hempele represented a dramatic break with prior law, it
would not be applied retroactively.     Id. at 238.     Skidmore,
therefore, did not reach the issue of whether the exclusionary
rule would apply if the Hempele ruling were retroactive.



                                             21                                    A-5748-12T4
restrictive than existing precedent from our Supreme Court; (b)

at   the   time   the   search   was   conducted,   it   was   authorized   by

settled precedent from our Supreme Court; and (c) had the new

rule been issued by our Supreme Court as an interpretation of

the New Jersey Constitution, it would not have been applied

retroactively.

            [At the direction of the court pursuant to
            R. 1:36-2(a), the discussion addressing the
            defendant's appeal in Part II has been
            omitted from the published version of the
            opinion.]


      Affirmed in part, reversed in part, and remanded for trial.




                                       22                            A-5748-12T4